Title: A. F. De Laage to Thomas Jefferson, 22 January 1818
From: De Laage, A. F.
To: Jefferson, Thomas


                    
                        Monsieur,
                         Lynchburg  22 Jr 1818—
                    
                    Une chaine d’evenements me force de quitter Lynchburg j’ai acquis la malheureuse conviction que pour y réussir il faut un Capital considérable, et le mien est presque nul—j’y ai beaucoup de marchandises, et depuis 2 mois je ne peux rien vendre parceque les marchands étant trop nombreux, vendent peu, ont trop de marchandise, et ne peuvent pas acheter: j’ai du, Monsieur à votre protection le plus grand encouragement: Mr harrison entrautres m’a offert Son Crédit à la banque pour des achats de tabac: mon honneur m’empéche d’accepter Ses offres: la Spéculation est douteuse, et si je perdais, Comment pourrais je payer? je me suis donc determiné par toutes ces raisons a chercher un autre Climat, et j’ai Choisi la Nouvelle Orléans pour lequel endroit je pars demain—
                    je vous demande pardon de ces détails: j’y suis entré, parceque étant venu ici Sous votre protection, je craignais, quittant le pays, que vous ne pussiez me Soupçonner de legereté, d’inconstance—Vos connoissances ici vous diront quelle Conduite j’ai tenue à Lynchburg: ils vous diront, j’en suis sur, q qu’on me regrette: Permettez moi donc, Monsieur, de vous offrir encore l’assurance de ma Sincére reconnoissance pour vos bontés: permettez moi de vous Supplier de me les Continuer, en m’envoyant quelques Lettres de recommandation pour la Nouvelle Orléans: je ne peux pas les attendre, parceque 10 jours Sont pour moi une grande Dépense, et que j’ai à peine ce qu’il faut pour arriver, mais ayez la bonté de les envoyer par la Poste—
                    Permettez moi encore, Monsieur, de vous assurer de mon profond respect, et de vous dire que vos bontés sont gravées pour jamais dans ma mémoire et dans mon Cœur—
                    
                        J’ai l’honneur d’etre avec respect Votre très humble et très obeissant Serviteur
                        A F. De Laage
                    
                 
                    Editors’ Translation
                    
                        
                            Sir,
                             Lynchburg 22 January 1818—
                        
                        A chain of events forces me to leave Lynchburg. I have acquired the unhappy conviction that in order to succeed there, one’s capital  must be considerable, and mine is almost nonexistent. I have a lot of goods there, and for 2 months I have been able to sell nothing. Merchants are too numerous, sell little, have too many goods, and cannot make purchases. I owe to your support, Sir, the greatest encouragement. Mr. Harrison, among others, has offered me his credit at the bank in order for me to buy tobacco. My honor prevents me from accepting his offers. Speculation is uncertain, and if I were to fail, how could I repay him? For all these reasons, I am determined to seek another climate, and I have chosen New Orleans, for which I leave tomorrow—
                        Forgive me for these details. I have entered into them because, having come here under your protection, I feared that my leaving the country might cause you to suspect me of thoughtlessness or inconstancy. Your acquaintances here will tell you what my conduct has been while I was in  Lynchburg. They will tell you, I am sure, that I am missed. Allow me therefore, Sir, to offer you once more the assurance of my sincere gratitude for your kindnesses. Permit me to beg you to continue them by sending me a few letters of recommendation for New Orleans. I cannot wait for them, because remaining here for 10 days would be very expensive for me, and I barely have enough to get there, but please be so kind as to send them by post—
                        Allow me, Sir, to assure you once more of my profound respect and to tell you that your kindnesses are engraved forever in my memory and on my heart—
                        
                            I have the honor to be, with respect, your very humble and very obedient servant
                            A F. De Laage
                        
                    
                